Citation Nr: 1728922	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-59 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left lung disability, to include lung cancer, and residuals of lung cancer, status post left pneumonectomy, and to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1957 to May 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned in a June 2017 hearing at the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for colon cancer and prostate cancer was raised by the record in a June 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that a left lung disability, to include left lung cancer, and residuals of lung cancer, status post left pneumonectomy, is related to an incident of service, to include any asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for a left lung disability, to include left lung cancer, and residuals of lung cancer, status post left pneumonectomy, and to include as a result of asbestos exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in July 2012 and October 2012.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any additional records that should be obtained prior to the appeal being adjudicated by the Board.  Thus, the Board finds that the duty to assist has been satisfied to the extent possible and further attempts to obtain records would be futile. 

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with a VA examination in November 2016.  The examiner reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion is adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  
With regard to claims for service connection for asbestos-related diseases, there is no specific statutory or regulatory guidance.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  Claims based on exposure to asbestos (1) require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and (2) a diagnosed disability that has been associated with in-service asbestos exposure.  Occupational exposure is the most common cause of asbestosis, but the disorder can have other causes.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015).  

The M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities:  asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9(b).

Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure:  mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9(f).

The Veteran contends that exposure to asbestos in service caused lung cancer.  Specifically, in multiple statements and at a June 2017 hearing, the Veteran reported that he was exposed to asbestos from steam pipe and ventilation pipe wrapping aboard the USS Yosemite (AD-19).  At the hearing, the Veteran reported he slept on a top bunk next to a main pipe with the wrapping on it, and that there were times he woke and had to brush off "the stuff" from the wrapping on the pipes off his bed and off his person.  

It is acknowledged that asbestos was used on a number of ships during the Veteran's time in service.  However, simply serving on a ship does not establish exposure, as asbestos exposure may not be presumed.  Rather, it must be shown that asbestos exposure actually occurred.  Dyment v. West, 13 Vet. App. 141 (1999).  The Veteran's service personnel records indicate that his military occupation specialty was Yeoman and Seaman, which has been determined as having a minimal probability for asbestos exposure.  The Veteran served as a typist on the USS Yosemite from January 1959 to May 1960.  

The service medical records are silent as to complaints, diagnoses, or treatments related to the lungs.  In January 1957 and April 1960 reports of medical examination, the lungs and chest were marked normal.

Private medical records indicate the Veteran was diagnosed with metastatic non-small carcinoma with squamous cell carcinoma features and necrosis in the left lung in February 2008.  A June 2008 CT scan of the chest found a considerable decrease in the left upper lung tumor size, and that left hilar and mediastinal lymphadenopathy had resolved.  

March 2010 private medical records indicate the left lung cancer had returned.  The records noted that the Veteran had a history of smoking a pack and a half of cigarettes a day for 40 years, but that he had quit in 2003 after experiencing a heart attack.  In April 2010, the Veteran underwent a left lung pneumonectomy due to recurrent left lung cancer.

October 2010 private medical records show the left lung had postsurgical changes consistent with a left pneumonectomy.  Fluid filled the left pleural space, and there was no definite evidence of residual or recurrent mass on the left.  

October 2011 private medical records indicate the Veteran had an upper respiratory tract infection.  The records noted a history of moderate pulmonary hypertension, status post left lung lobectomy for lung cancer.

An August 2012 CT scan of the chest showed postsurgical changes in the form of leftward shift of the mediastinum and heart and associated compensatory hyperinflation of the right lung from the left pneumonectomy.  The impression was noted as stable CT examination of the thorax with postsurgical changes from left pneumonectomy, with no evidence for residual or recurrent neoplastic process.

In an August 2013 affidavit, the Veteran stated that he was exposed for a period of at least six months to combustion engineering boilers and/or asbestos products from 1964 to 1965 while working at a dry cleaner.

A July 2016 CT scan of the chest found relatively stable appearance of the chest with postoperative changes.  The examiner noted a small left pleural effusion persists.  

At a November 2016 VA examination, the examiner noted a 2008 diagnosis of non-small cell carcinoma with squamous cell carcinoma, for which the Veteran underwent chemotherapy and radiation treatment, and a left lung pneumonectomy in April 2010.  The examiner stated that the Veteran did not have any residual conditions or complications due to any neoplasms or their treatments.  The examiner noted that the Veteran had a history of smoking one and a half packs per day for over 40 years.  The examiner also noted career exposure to asbestos.  The examiner opined that the lung cancer was less likely than not incurred in or caused by active duty, including exposure to asbestos.  The examiner noted that the service medical records showed no problems with the lung.  The examiner further noted that chest x-rays and CT scans showed no evidence of asbestos related findings.  The examiner explained that medical literature indicates that smoking is the most important and significant risk factor associated with the development of lung cancer, estimated to account for approximately 90 percent of all lung cancers, and that the Veteran's history of smoking one and a half packs of cigarettes a day for over 40 years was "clearly" the cause of the lung cancer.

The Board finds that service connection for a left lung disability, to include lung cancer and residuals of lung cancer, status post left pneumonectomy, and to include as due to asbestos exposure, is not warranted.  While the Veteran contends that in-service exposure to asbestos caused the lung cancer, the Board finds that the preponderance of the evidence is against a finding of a nexus between any lung disability and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence of record does not show the Veteran was exposed to asbestos, and the Veteran's military occupation specialty had a minimal probability of exposure to asbestos.  The service medical records show no complaints or treatment for the lungs during service.  The November 2016 VA examiner explicitly opined that the lung cancer was clearly caused by a history of smoking, and was not related to any incident in service, including any possible asbestos exposure.  Even if the Veteran were exposed to asbestos during service, the most persuasive evidence of record, the November 2016 VA examination, found that the lung cancer was clearly caused by tobacco use and did not relate the lung cancer to any asbestos exposure.  The Veteran's statements relating the lung cancer to service or exposure to asbestos during service are not competent as he is a lay person and is not shown to have the medical knowledge to diagnose and provide etiology opinions for lung disabilities.

Service connection may not be established as a matter of law for disease or injury attributable to the use of tobacco products, including cigarettes, during service, except for Buerger's disease.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2016).  Thus, service connection for a left lung disability, to include lung cancer and residuals of lung cancer, status post left pneumonectomy, must be denied.  The Board has no discretion regarding the statutory prohibition against service connection attributable to the use of tobacco products during service.  

The Board acknowledges the Veteran's statements regarding the onset of the lung cancer.  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the VA examination opinion to be the most probative and persuasive evidence of record.  The VA examiner has medical training, reviewed all the available medical records, including the Veteran's statements about the alleged in-service exposure to asbestos, and provided a rationale for the opinions reached.  The Veteran has not submitted any contrary objective evidence suggesting a nexus between the diagnosed lung cancer and active service.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left lung disability, to include lung cancer and residuals of lung cancer, status post left pneumonectomy, and to include as due to asbestos exposure, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left lung disability, to include lung cancer, and residuals of lung cancer, status post left pneumonectomy, and to include as due to asbestos exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


